DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Examiner notes that applicant’s amendments do not comply with 37 CFR 1.121(a), however examiner has chosen to examine the amendment.  Applicant has submitted underscored/deleted/amended text which does not comply with 37 CFR 1.121 (a ) and 37 CFR 1,52(a)(1)(V). The amendments to the claim text are not presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. This problem is believed to be caused by submitting documents depicting the "tracked changes" where the changes are illustrated in a different color (e.g. "red") or contrast. Changing the "track changes" settings such that the color and contrast of all claim text is the same may resolve this problem. Additionally, Applicant may contact the Electronic Business Center (EBC) at 866-217-9197 for advice. Copies of 37 CFR 1.121 and 1.52 were previously made of record.  Applicant is reminded to properly format amendments in the future.  
Examiner thanks applicant for amendments to the specification.  These are entered.  
Regarding Hentrich, applicant asserts the opening 112 “opens to the top” and opening 116 “opens on the front surface”.  Examiner notes that “top” and “bottom” is an orientation; any surface of a cube may be a “top” or “bottom”, depending on how the cube is oriented to the user.  Examiner contends that the only requirement of “top” or “bottom” is that these surfaces are opposite each other.  Further, figure 1 as annotated by examiner shows the openings on the “top” surface.  Applicant’s other arguments revolve around the method of attachment of the handle accessory claimed and disclosed by Hentrich; examiner notes that applicant does not claim the method of attachment.  Examiner also notes that the structure of Hentrich meets the claims, and therefore is capable of being attached in the manner described.  
Regarding Holzbeierlein, applicant asserts “there is no single channel” in Holzbeierlein, and therefore does not show the “channel being configured to receive”.  Examiner notes that the stem 3 is configured to go within channel 8, shown in figure 6, and that the hand grip 2 is configured to go within the channel 22, shown in figure 5.  The continuous handle of figure 1 is capable of being inserted within these channels, which means that the channels are considered “single channel”.  Further, applicant does not claim a “single channel”, nor any structure of the disclosed channel being different than the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that claims 12 and 13 seem to positively claim a door, which applicant has not previously claimed.  Examiner notes that all previous claims were directed only to the device; therefore, examiner contends that the scope of claims 12 and 13 do not intend to positively include a door.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    605
    539
    media_image1.png
    Greyscale


Claim(s) 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202020101748 Hentrich.
Regarding claim 1, Hentrich discloses a device 100 for handling a door, the door having a door handle which comprises a stem and a hand grip, the device comprising: 
a base unit (annotated) having a channel opening 112 at a bottom section of the base unit, the channel being closed by a top section 120 of the base unit (annotated), the channel being configured to receive the hand grip and at least one portion of the stem of the door handle (the angled base unit allows for “angled pipes or angled rods, in particular…door handles”, abstract) so as to slip the base unit onto the door handle from above the door handle (article of Hentrich is capable of being applied to an angled pipe/door handle from the top side or the bottom side of the door handle) to receive the hand grip and the at least one portion of the stem (have two parts of the “angled pipes or angled rods, in particular…door handles”) to connect the base unit to the door handle (base unit engages the stem AND the hand grip, as shown in figure 1); 
an extension unit (please see 112b, assumption as shown in annotated figure 1) extending outwardly from the base unit and comprising a panel 118 substantially parallel to the door (between 60 and 90 degrees), such that a force applied on the panel is transferred to the base unit, via the base unit to the door handle, and via the door handle to the door.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 2, Hentrich discloses the device of claim 1, wherein the base unit is further configured to surround the hand grip (by including curve 108).

Regarding claim 4, Hentrich discloses the device of claim 1, wherein the channel is configured for a connection with the at least one portion of the stem (around more than 180 degrees of the handle, abstract), the connection being snug enough to prevent wobbling of the base unit with respect to the stem (with “stiffening ribs…which can also serve as friction-increasing structures”).

Regarding claim 6, Hentrich discloses the device of claim 5, wherein: the base unit (annotated) has a rear surface facing the door (surface 104 is open at the bottom and closed at the top, and covers both “sides” of the tubular handle) when the base unit is connected to the door handle, a front surface facing away from the door when the base unit is connected to the door handle (shown in figure 1), and lateral surfaces extending on lateral sides of the base unit between the rear surface and the front surface (as shown); the extension unit comprises a connection unit (between plate 118 and base unit) connecting the panel to one of the lateral surfaces of the base unit (as shown in figure 1).

Regarding claim 7, Hentrich discloses the device of claim 6, herein the connection unit tapers from the front surface to the rear surface (best shown in figure 3).

Regarding claim 8, Hentrich discloses the device of claim 1, wherein: the base unit (annotated) has a rear surface facing the door and front surface facing away from the door, when the base unit is connected to the door handle (inserted into channel 112); the extension unit (annotated) comprises a connection unit (discussed in claim 6) extending forward from the front surface, the connection unit having a front section joined to the panel 118, such that a gap is formed between the panel and the front surface of the base unit (“This device has the advantage that it can be securely and securely fixed to an angled tube or an angled rod due to its two closures. With the actuating plate, the device can be pulled or pressed together with the angled tube or rod, in particular with the doorknob and the door leaf, for example with the forearm of a user.”).

Regarding claim 10, Hentrich discloses the device of claim 8, wherein: the base unit has a first lateral side and a second later side opposite each other and connecting the front surface to the rear surface (shown in figure 1); the connection unit extends forward from a portion of the front surface at or near the first lateral side; the panel extends laterally, ahead of the front surface, from the connection unit in a direction that extends from the first lateral side to the second lateral side (figure 3).

Regarding claim 11, Hentrich discloses the device of claim 8, wherein: the base unit has a first lateral side and a second later side opposite each other and connecting the front surface to the rear surface (all surfaces are connected); the connection unit extends forward from a portion of the front surface at or near the first lateral side; the panel extends laterally, ahead of the front surface, from the connection unit in a direction that extends from the second lateral side to the first lateral side (figure 3).

Regarding claim 12, Hentrich discloses the device of claim 1, wherein: the door extends from a hinge end to a handle end (a common use door has a hinge side and a freely swinging side with a handle); the door handle is located proximally to the handle end (as is typical with common use doors); the base unit has a rear surface facing the door and front surface facing away from the door, when the base unit is connected to the door handle (discussed in abstract); the extension unit comprises a connection unit extending forward from the front surface, the connection unit having a front section joined to the panel; the base unit has a first lateral side facing a hinge end of the door and a second later side opposite the first lateral side, the first lateral side and the second lateral side connecting the front surface to the rear surface; the connection unit extends forward from a portion of the front surface at or near the second lateral side; the panel 118 extends toward a hinge end of the door (the width of the panel 118 is in a lateral direction of the door, which goes from swinging end to hinged end.  Applicant has not positively claimed the door.).

Regarding claim 13, Hentrich discloses the device of claim 1, the door extends from a hinge end to a handle end (a common use door has a hinge side and a freely swinging side with a handle); the door handle is located proximally to the handle end (as is typical with common use doors); the panel of the extension unit 13 extends beyond the handle end of the door (depends on the structure of the door, which examiner notes is not positively claimed by applicant), when the base unit is connected to the door handle.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentrich in view of 6289557 Manson.
Regarding claim 9, Hentrich discloses the device of claim 8, wherein: the panel 118 has a rear surface facing the base unit and front surface facing away from the base unit; the rear surface of the panel is joined to the connection unit at an angle in order to make a gap for a forearm of a user.  Hentrich does not disclose the particular angle being greater than 90 and less than 180.  
Manson discloses the handle the handle extending greater than 90 and less than 180 degrees in figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the angle of the plate 118 of Hentrich to another angle, such as greater than 90 and less than 180 in order to form a forearm space in a different spacial relationship to the base portion of Hentrich.  Examiner contends that many angles can perform the function of having an angle to make a gap for a forearm of a user, which is desired in both Hentrich and Manson.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image2.png
    596
    510
    media_image2.png
    Greyscale

Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202011102751 Holzbeierlein.
Regarding claim 1, Holzbeierlein discloses a device for handling a door, the door having a door handle which comprises a stem 3 and a hand grip 2, the device comprising: 
a base unit having a channel opening (for receiving hand grip 2) at a bottom section of the base unit (figure 4), the channel being closed by a top section of the base unit (11 in figure 4), the channel being configured to receive the hand grip 2 and at least one portion of the stem 3 of the door handle via the channel opening at the bottom section of the base unit (best shown in figure 4 above) so as to slip the base unit onto the door handle from above the door handle (as shown in figure 4 above) to receive the hand grip 2 and the at least one portion of the stem 3 and thereby connect the base unit to the door handle (as shown in figure 4); 
an extension unit 13 extending outwardly from the base unit and comprising a panel (exterior section of the grip opening) substantially parallel to the door, such that a force applied on the panel is transferred to the base unit, via the base unit to the door handle, and via the door handle to the door (by including first section 10 to engage stem 3).

Regarding claim 2, Holzbeierlein discloses the device of claim 1, wherein the base unit is further configured to surround the hand grip (with first section 10).

Regarding claim 4, Holzbeierlein discloses the device of claim 1, wherein the channel is configured for a connection with the at least one portion of the stem (engages the handle and turns the handle as required), the connection being snug enough to prevent wobbling of the base unit with respect to the stem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY M MORGAN/Primary Examiner, Art Unit 3677